       Case 2:20-cv-00945-JJT Document 31 Filed 01/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Gagandeep Singh,                                  No. CV-20-00945-PHX-JJT (MTM)
10                  Petitioner,                        ORDER
11   v.
12   Chuck Keeton, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (“R&R”, Doc. 30) submitted by United
16   States Magistrate Judge Michael T. Morrissey, recommending that the Court grant
17   Respondents’ Motion to Dismiss (Doc. 27) the Amended Petition for Writ of Habeas
18   Corpus pursuant to 28 U.S.C. § 2241 (“Petition,” Doc. 5). In the R&R, Judge Morrissey
19   warned Petitioner he had 14 days from entry of the R&R to file specific written objections
20   thereto, and his failure to do so “could result in the acceptance of the Report and
21   Recommendation by the district court without further review.” (R&R at 5.) It is now well
22   past the 14 day deadline and Petitioner has filed no objections. The Court may therefore
23   accept the R&R and rule consistent with it, and it will do so.
24          Even upon a review of Respondents’ Motion to Dismiss on its merits, the Couert
25   would grant it. Judge Morrissey correctly concluded that pursuant to the Supreme Court’s
26   decision in Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959 (2020), this Court
27   lacks habeas jurisdiction over Petitioner’s claims. Thuraissigiam is dispositive of the
28   Petition.
       Case 2:20-cv-00945-JJT Document 31 Filed 01/19/21 Page 2 of 2



 1          IT IS THEREFORE ORDERED adopting in whole Judge Morrissey’s R&R in this
 2   matter.
 3          IT IS FURTHER ORDERED granting Respondents’ Motion to Dismiss (Doc. 27)
 4   and dismissing the Petition for lack of jurisdiction. The Clerk of Court shall terminate this
 5   matter.
 6          Dated this 19th day of January, 2021.
 7
 8                                          Honorable John J. Tuchi
                                            United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
